Citation Nr: 0215918	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-24 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.  

2. Entitlement to service connection for left shoulder 
disability.  

3. Entitlement to service connection for back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

This veteran had active service from February 1950 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2. No competent medical evidence has been submitted linking 
any post-service right hearing loss to the veteran's period 
of active service or any incident therein.  

3. The veteran has submitted medical evidence linking current 
left ear hearing loss to his period of active service.  

3. The veteran does not currently have an identifiable left 
shoulder disability.  

4. A current back disorder is not demonstrated.  


CONCLUSIONS OF LAW

1. The veteran's right hearing loss was not incurred in or 
aggravated by active service, and a sensorineural hearing 
loss may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001).

2. The veteran's left hearing loss was incurred during his 
period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  

2. A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303 (2001).

3. A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decision dated in November 1999, the statement of the 
case (SOC) in October 2000, development letters and deferred 
rating for development purposes in May 1999 and in April 
2000, the VA examinations with a medical opinion dated in 
October 1999, the supplemental statement of the case (SSOC) 
in March 2002, and the 90-day letter dated in May 2002, the 
RO provided the veteran with the applicable law and 
regulations and gave adequate notice as to the evidence 
needed to substantiate his claims.  Specifically, in the most 
recent SSOC, the RO noted that the veteran's claims were 
reviewed pursuant to the "new" standard and noted that the 
applicable law and regulations were new since the prior 
rating.  Thus, in light of the above, the Board is satisfied 
that the RO has duty provided all notice as required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, as noted above, the RO 
ensured that a current medical examination was conducted, and 
that efforts were expended to obtain the veteran's service 
medical records, now associated with the claims folder.  The 
Board finds that the duty to assist the veteran with the 
development of his claim is therefore satisfied.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran claims that he is entitled to service connection 
for his bilateral hearing loss, a left shoulder disability, 
and a back disorder.  He alleges that his eardrum erupted 
when he was a heavy weapons operator from 1962 to 1963 and 
that when he was a tractor and wheel mechanic in 1956, he did 
a great deal of heavy lifting and subsequently was treated 
for both back and shoulder problems.  The Board addresses 
each of these matters below.

Bilateral hearing loss

Clinical ear, nose, and throat (ENT) records dated in October 
1962 reveal a notation of traumatic central perforation of 
the veteran's left ear related to rifle firing.  The examiner 
noted that since the incident, the veteran was unable to hear 
on the left side.  On the 1962 audiological examination, the 
examiner noted a bilateral severe loss for high frequencies 
and a conductive low frequency hearing loss on the left side.  
Subsequent to that incident, there are no service records 
noting complaints or treatment for his left ear hearing loss 
or any right ear hearing loss.  In the veteran's service 
medical records, retirement examination in March 1970 was 
negative for any pertinent clinical findings and hearing in 
the left and right ear were noted as within normal limits.  
There were no actual audiometric findings associated with the 
separation examination.  

Subsequent to service, the veteran underwent a VA audiology 
examination in October 1999, findings of which were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
25
LEFT
10
5
10
25
80

Speech audiometry revealed speech recognition ability of 
96 percent bilaterally.  

At the time of the examination, the examiner noted the 
veteran's history of an inservice injury to the eardrum, but 
stated that the veteran's progressive bilateral hearing loss 
was probably age-related.  The examiner also stated that 
there was no evidence from the claims folder to substantiate 
that any post-service hearing loss was related to service.  
In particular, the examiner stated that the audiogram at 
separation was normal.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

Service connection for bilateral hearing loss has 
requirements other than those indicated above.  See 38 C.F.R. 
§ 3.385 (2001).  The threshold for normal hearing ranges from 
zero to twenty decibels, and any reading higher than twenty 
indicates some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  However, under VA law, service 
connection may only be granted for impaired hearing when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz reaches a level of 40 decibels or 
greater.  Also, impaired hearing will be considered a 
disability if the pure tone threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4,000 Hertz are 26 
decibels or greater, or when speech recognition scores 
utilizing the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

Thus, based on the above, while the veteran currently has 
hearing loss as defined in Hensley in both ears, he does not 
have hearing loss disability of the right ear under the 
provisions provided in 38 C.F.R. § 3.385.  There are no 
clinical findings to support an auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz that 
reaches a level of 40 decibels or greater.  Also, there are 
no clinical data that demonstrate a pure tone threshold for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4,000 Hertz of 26 decibels or greater, or speech 
recognition scores less than 94 percent.  38 C.F.R. § 3.385.  
Accordingly, absent current right ear hearing loss under VA 
standards, service connection cannot be granted for the right 
ear hearing loss.  The lack of evidence of current disability 
necessarily means that the veteran's claim fails.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Therefore, the 
veteran's claim for service connection for the right ear is 
denied based on no current right ear hearing loss disability.  

With respect to veteran's claim for service connection for 
left ear hearing loss, the Board notes at the outset, that 
service connection for left hear sensorineural hearing loss 
is warranted based on the medical evidence of record.  
Overall, inservice and post-service clinical findings 
substantiate that the veteran's current left ear hearing loss 
is related to his period of service.  Current left ear 
hearing loss is demonstrated on the October 22, 1999 VA 
audiological examination.  Further, in spite of the October 
1999 VA medical opinion that there was no indication of left 
ear hearing loss in service and that on audiogram at 
separation, the veteran's hearing was normal, the record 
speaks otherwise.  There were no audiometric evaluation 
findings specifically noted in the record at the time of the 
veteran's separation from service.  Additionally, in 
pertinent part, there were clinical findings in service (the 
October 1962 record) of left ear high frequency hearing loss 
and conductive low frequency hearing loss of the left ear, as 
noted earlier herein.  In fact, in the October 1962 record, 
it is noted that subsequent to the injury to the eardrum, the 
veteran could not hear out of the left ear.  The Board notes 
that these facts are in direct dispute with the VA examiner's 
remarks made in 1999.  

In light of these clinical data and findings of record, 
service connection for left ear hearing loss is warranted.  
Essentially, the 1999 VA medical opinion runs contrary to the 
clinical findings of record.  While the examiner noted that 
the veteran's current hearing loss appeared to be age-related 
and that at separation, audiogram findings were within normal 
limits, as stated earlier, there were no audiometric findings 
at separation on which to base such statement.  Moreover, as 
indicated above, the record supports severe left ear hearing 
loss coincident with the veteran's period of service.  
Therefore, it is the Board's determination that the evidence 
of record preponderates in favor of service connection in 
this case.  Overall, the record substantiates that the 
veteran's post-service hearing loss is linked to his period 
of active service.  Thus, service connection for left ear 
sensorineural hearing loss is granted.  

Left shoulder

The Board notes at the outset that there are no clinical 
records during service of any incident or disease affecting 
the left shoulder.  Moreover, there are no medical records 
post-service to substantiate current left shoulder 
disability.  The lack of evidence of current disability 
necessarily means that the veteran's claim fails.  Rabideau 
v. Derwinski, 2 Vet. App. at 141, 144.  As stated above, 
service connection requires a connection between a current 
disability and the veteran's period of service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In this case, in spite of 
the RO's efforts to obtain medical records that pertain to 
current treatment for any left shoulder disability, the 
veteran has not provided any such records.  In essence, the 
claims folder is negative for any evidence of left shoulder 
disorder, both in service and post-service.  

Thus, there simply is no basis for a grant of service 
connection for a left shoulder disability.  Although the 
veteran has asserted a left shoulder disorder, he has failed 
to present competent evidence of the same.  Similarly, the 
veteran has not provided any competent evidence that he is 
adequately trained or qualified to render his opinions 
medically competent.  See Heuer v. Brown, 7 Vet. App. 379, 
384.  Thus, in this respect as well, the veteran's claim for 
service connection for a left shoulder disorder fails.  The 
preponderance of the evidence is against the veteran's claim 
and there remains no doubt in this case.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2001).

Back Disability 

Again, the Board must deny the veteran's claim for service 
connection.  The veteran has alleged a back disorder, but has 
not presented any evidence whatsoever of such disability 
currently.  The service medical records are completely silent 
for any relevant records, complaints, or diagnoses.  Post-
service, the veteran has not provided any clinical records to 
support current back disability.  He has contended that as a 
tractor and wheel mechanic in 1956, he had to do a great deal 
of heavy lifting and subsequently, required treatment for his 
back.  However, the Board notes that there are no documents 
associated with the claims folder to support the veteran's 
allegations.  

The veteran's service medical records are silent, and post-
service records are equally silent for treatment of any 
existing back problems.  The RO requested pertinent records, 
however, none were forthcoming.  In essence, the record is 
silent for current disability associated with the back.  
Again, the lack of current disability necessarily means that 
the veteran's service connection claim fails.  See Rabideau 
v. Derwinski, 2 Vet. App. at 141, 144.  As stated above, 
service connection requires a connection between a current 
disability and the veteran's period of service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Therefore, the veteran's 
service connection claim for a back disorder is denied.  



ORDER

Service connection for right hearing loss is denied.  

Service connection for left hearing loss is granted.  

Service connection for a left shoulder disability is denied.  

Service connection for a back disorder is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

